Aug. 5. 2019 6:09PM

No. 3004 0 P.

Case 1:14-cv-01703-TAB-SEB Document 77-3 Filed 08/05/19 Page 1 of 4 PagelD #: 351

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

 

ANN ROBBINS,

Vv.

 

MED-1 SOLUTIONS, LLC,

Plaintiff,

CASENO. 1:14-cv-1703-TAB-SEB

Defendant.

 

 

 

AFFIDAVIT OF ANN ROBBINS

I, Ann Robbins, for my affidavit, state:

1. My name is Ann Robbins, and I am over 18 years of age and competent to
make this affidavit,

2, I am the plaintiff in this matter.

3. On July 1, 2014, Med-1 filed a small claims lawsuit against me in the

Lawrence Township Small Claims Court, captioned Med-I Solutions, LLC vy,

Ann Marie Robbins, Cause No. 49K.03-1407-SC-003946 (hereinafter “small

claims

lawsuit”).

4. The Notice of Claim sought $1,499 in unpaid medical services and $375 for

attore

4, The ba:

y fees.

sis of my alleged liability for attorney fees was the Patient Consent

Agreement I signed, which provided that “(i)n the event I do not pay such

charges when due, I agree to pay costs of collection, including attorney fees

and int

erest.”
Aug. 5. 2019 6:09PM No. 3804 =P. 2?
Case 1:14-cv-01703-TAB-SEB Document 77-3 Filed 08/05/19 Page 2 of 4 PagelD #: 352

10.

ll.

12.

13.

14,

I petitioned the smal! claims court to conduct discovery, and once I
determined the medical services were for medical services rendered to my
children I paid the medical bill in the amount of $1,499 to Med-1 Solutions.
On September 15, 2014, I filed a motion to dismiss the small claims lawsuit; I
argued that the case should be dismissed because the debt had been paid and
Med-I Solutions had not shown an entitlement to $375 in attorney fees.

The case then came up for an initial hearing.

I appeared at the initial hearing and Attorney Francis R, Niper appeared for
Med-1.

Attorney Niper told me that because of my discovery he had now spent three
more hours on my case and threatened me that if I did not pay attorney fees of
$375 and costs of $86 that day that I would be responsible for additional
attorney fees.

[ refused to pay the additional amounts that day and the small claims court set
the case for a contested hearing on October 28, 2014.

At the hearing, Attorney Niper appeared for Med-1 Solutions and sought
$1,725 in attorney fees; he submitted an affidavit titled “Affidavit and Motion
for Attorney Fees” purporting to detail 4.6 hours of “attorney services”
performed by attorneys at Med-1 Solutions.

The small claims court awarded Med-1 Solutions attomey fees in the amount
of $1,725 plus court costs.
I filed a Notice of Appeal for a trial de novo in Marion Superior Court on

December 9, 2019.

 
Aug. 5. 2019 6:09PM No. 3804 =P. 3
Case 1:14-cv-01703-TAB-SEB Document 77-3 Filed 08/05/19 Page 3 of 4 PagelD #: 353

15.

16.

17,

18.

19,

20.

21.

22.

23,

24,

25.

My appeal was timely filed and not defective in any way.

On January 20, 2015, Med-1 filed a Motion for Proceedings Supplemental in
an attempt to collect on the judgment that had been appealed,

The motion caused an order to be issued to my employer, Witham Hospital,
concerning the garnishment of my wages and because of this I had to have a
discussion with my employer about the alleged debt and the judgment that had
been appealed.

Med-1 also filed on January 20, 2015, a motion for an award of additional
attorney fees in the amount of $93.75.

My appeal was docketed in the Marion Superior Court on February 13, 2015,
as Med-1 Solutions, LLC y. Ann Robbins, 49D04-1502-CC-004865,

The court ordered Med-1 to replead its claim,

On March 5, 2019, Med-1 filed Plaintiff's Complaint for Damages.

The complaint stated claims for collection of debt on account and breach of
contract, pursuant to which Med-1 sought “judgment for the amount of
attorney’s fees incurred litigating said accounts” and “judgment for the
amount of attorney's fees incurred in enforcing said contract as contemplated
in the writing agreement.”

The complaint also contained a count titled “Abuse of Process,” wherein Med-
1 alleged I had agreed to the small claims judgment and therefore abused
court process by taking my appeal.

I did not agree to the judgment in small claims court.

Med-1 Solution’s complamt was dismissed with prejudice on May 22, 2018.

 
Aug 5. 2019 6:10PM No. 3804 PF 4
Case 1:14-cv-01703-TAB-SEB Document 77-3 Filed 08/05/19 Page 4 of 4 PagelD #: 354

I, Ann Robbins, under penalty of perjury, do hereby affirm that the foregoing
representations are true and correct to the best of my knowledge and belief.

Molle

Robbins
